ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-264, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4), MARK HENDERSON BRADY of MADEIRA BEACH, FLORIDA, who was admitted to the bar of this State in 1984, should be reprimanded based on discipline imposed in the state of Colorado for unethical conduct that in New Jersey constitutes violations of RPC 1.15(a) (negligent misappropriation of escrow funds), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that MARK HENDERSON BRADY is hereby reprimanded; and it is further
*588ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.